Stephens, J.
1. The act of a municipality in repairing a damaged condition of a sewer and the surrounding earth is a ministerial act. See City of Atlanta v. Trussell, 21 Ga. App. 340 (94 S. E. 649) and eases there cited; Mayor etc. of Savannah v. Spears, 66 Ga. 304.
2. Where the foundation of a retaining wall upon private premises has been damaged by the negligence of the municipality in making an excavation upon the premises for the purpose of repairing a sewer and the damaged condition to the premises caused from the bursting of the sewer, which was a part of the municipal drainage system, the owner of the premises may recover from the municipality any damage to the premises proximately resulting from the negligent performance of such act by the municipality.
3. Applying these rulings, the petition in this case set out a cause of action. It was error to sustain the general demurrer to the petition.

Judgment reversed.


Jenlcins, P. J., OA%d Bell, J., concur.